W. Allee, J.
The contract between the plaintiff and the Union Insurance Company was complete on April 13. Strong’s authority was to procure insurance to the amount of $2000 in some good company; and having done that to the acceptance of the plaintiff, his agency was accomplished, and he had no authority to surrender the policy, or to make further insurance in behalf of the plaintiff. Warriner could have no authority to act for the plaintiff, except what Strong was authorized to give him. When Warriner, on April 23, received instructions from the Union Company to cancel the policy, he did not give the ten days’ notice, which was the only way in which the company could cancel the policy without the consent of the plaintiff; but he attempted to procure the surrender of the policy by the plaintiff, and the acceptance of a policy in the defendant company in the place of it. His letter of April 27 was a proposal to the plaintiff, which neither Warriner nor Strong had authority to accept. It was for the plaintiff alone to say whether he would retain the policy he held, or surrender it in exchange for the other. Until he should consent, the first policy would remain in force, and the second would not become operative. There *213was no acceptance of the proposal, and no contract between the plaintiff and the defendant company, before the interview between Warriner, Strong, and the plaintiff, on April 28. Before that time, the authority of Warriner to make the contract and deliver the policy for the defendant had been revoked, not only by the letter of April 26, which had before then been received by him, but by the loss of the property to be insured; and an acceptance of the defendant’s policy by the plaintiff would not bind the defendant. Massasoit Steam Mills v. Western Assur. Co. 125 Mass. 110. Stebbins v. Lancashire Ins Co. 60 N. H. 65.

Judgment for the defendant.